         Case 2:18-cv-02042-DDC Document 88 Filed 12/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

S.E.S., as next friend and mother of minor,
J.M.S.

               Plaintiff,

v.
                                                              Case No. 18-2042-DDC
GALENA UNIFIED SCHOOL DISTRICT
No. 499,

            Defendant.
______________________________________

                                MEMORANDUM AND ORDER

       Plaintiff S.E.S. originally filed this action against defendant Galena Unified School

District No. 499 on behalf of her minor son, J.M.S., in her capacity as J.M.S.’s general guardian.

And, the court granted plaintiff’s request to proceed with this case using initials for herself and

her family members. See Doc. 19. J.M.S. now has filed a Motion for Order Granting Plaintiff

Leave to Proceed in His Own Name, Discharging Plaintiff’s Next Friend, and Amending Caption

of Case (Doc. 87). Plaintiff J.M.S.—Jak Stanley—explains that he was a minor when the suit

was filed, but he since has turned 18. Doc. 87 at 1. Thus, he now has the legal capacity and

obligation to prosecute this action in his own name under Fed. R. Civ. P. 17. Id. Defendant does

not oppose the request.

       The court agrees plaintiff’s motion should be granted. Because Jak Stanley is no longer a

minor, it is no longer appropriate for him to proceed with this action through his next friend and

general guardian or by using his initials. See Fed. R. Civ. P. 5.2(a)(3); Fed. R. Civ. P. 17. The

court thus grants plaintiff leave to proceed in his own name. Finally, the court directs the Clerk

of the Court to recaption this case as Jak Stanley v. Galena Unified School District No. 499.
         Case 2:18-cv-02042-DDC Document 88 Filed 12/23/20 Page 2 of 2




       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Order Granting Plaintiff Leave to Proceed in His Own Name, Discharging Plaintiff’s Next

Friend, and Amending Caption of Case (Doc. 87) is granted.

       IT IS FURTHER ORDERED THAT the Clerk of the Court shall recaption this case as

Jak Stanley v. Galena Unified School District No. 499.

       IT IS SO ORDERED.

       Dated this 23rd day of December, 2020, at Kansas City, Kansas

                                                   s/ Daniel D. Crabtree
                                                   Daniel D. Crabtree
                                                   United States District Judge




                                               2
